Citation Nr: 1128547	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  07-08 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss as secondary to in-service treatment for preexisting Meniere's disease.

2.  Entitlement to service connection for tinnitus as secondary to in-service treatment for preexisting Meniere's disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The appellant served on active duty from December 1983 to December 1991.  Following separation from active service the appellant served in the National Guard, during which he had periods of active service.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2005 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania, that denied the benefits sought on appeal.

A September 2008 RO letter informed the appellant that the Travel Board hearing he requested was scheduled for October 27, 2008.  There is no indication in the claims file that the appellant did not receive the letter, or evidence that postal authorities returned it to VA as undeliverable.  The appellant did not appear for his scheduled hearing, and neither did he request that it be rescheduled.  Therefore, his hearing request is deemed to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2010).


FINDINGS OF FACT

1.  The evidence is at least in equipoise that treatment the appellant received for preexisting Meniere's disease during a period of active service aggravated a preexisting left ear hearing loss beyond its natural progression.

2.  The preponderance of the probative evidence indicates that in-service treatment for preexisting Meniere's disease did not cause or aggravate preexisting tinnitus.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the appellant's favor, a preexisting left ear hearing loss was aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306(a) (2010).

2.  Preexisting tinnitus was not aggravated by treatment received during active service for preexisting Meniere's disease.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303, 3.306(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the decision appealed, VA notified the appellant in April 2004 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  See 38 C.F.R. § 3.159(b).  The April 2004 letter was not fully content-compliant, however, as it did not inform  the appellant how disability ratings and effective dates are assigned in the event service connection is granted.  Nonetheless, the Board finds the appellant was not prejudiced by the omission in any way.

First, the rating decision and the statement of the case fully explained the reasons and bases why the claim was denied and what was required to prove it.  Second, the appellant's written submissions demonstrate that he was fully aware of what evidence was needed to prove his claim.  Third, in the decision below, the Board allows part of the benefits sought.  In light of the denial of the tinnitus claim, any question concerning the assignment of a disability evaluation and an effective date are moot.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

VA has also fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  38 C.F.R. § 3.159(c).  While the appellant may not have received full notice prior to the initial decision, he still was afforded a meaningful opportunity to participate in the adjudication of the claim, and he did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  Thus, the Board may address the merits of the appeal without prejudice to the appellant.

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Applicable Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

A veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  If a pre- existing disorder is "noted" on entering service, the appellant has the burden of showing an increase in disability during service.  If the appellant meets that burden and shows that an increase in disability occurred, the burden then shifts to the government to show that any increase was due to the natural progress of the disease.  Wagner, 370 F.3d at 1096.

There is no aggravation of a preexisting disease or injury if the condition underwent no increase in severity during service on the basis of the evidence of record pertinent to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  Intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).


Analysis

The appellant is claiming entitlement to service connection for a left ear hearing loss and tinnitus secondary to transtympanic gentamycin perfusion injections that were received in 2003 to treat his preexisting Meniere's disease.  

The appellant served on active duty from December 1983 to December 1991 in the U.S. Navy, and was activated by his National Guard unit from January to August 2003.  He also drilled with the Guard for many years.  The appellant served as a hull maintenance technician from 1983 to 1991, and as an aircraft mechanic in 2003.

A review of the service treatment records shows that in his October 1991 separation history the appellant denied any prior history of dizziness or ear problems.  His October 1991 separation examination clinically evaluated the appellant's ears and hearing as normal.  Likewise, an April 1992 annual medical examination clinically evaluated the ears and hearing as normal, as did a March 1994 entry in the service treatment records.

In an October 1997 medical history the appellant reported that he had otitis media, but it was resolving.  Physical examination at that time revealed 20/20 hearing acuity to the spoken word.  An October 1998 prescription note from R.B.R., D.O., notes that the appellant had a history of Meniere's disease that was aggravated by exercise and extensive running.  A November 1998 report from Dr. R notes that the appellant had Meniere's disease, and that he should be allowed to do a two-mile walk in lieu of a run for his physical fitness test.  
      
A May 2001 audiogram conducted by the National Guard revealed that the appellant had a left ear hearing loss.  Service treatment records note annual monitoring of the appellant's hearing acuity.  A March 2002 Medical Certificate completed in conjunction with a routine test reflects that the appellant noted that a hearing loss had been found in August 2001.  

A December 2002 letter from the Medical Squadron to the 193rd Special Operations Wing notified the appellant that his annual audiometric testing had revealed a significant threshold shift.  He was required to accomplish a 14-hour "noise-free" follow-up test.  The appellant apparently was still deemed physically fit to perform his duties, his Meniere's disease notwithstanding, as he deployed to Southwest Asia with his unit in early 2003.

A February 2003 Line of Duty Investigation report notes that the appellant had two dizzy episodes in January 2003 shortly after arriving in Qatar.  One occurred at work and one while shopping at the base exchange.  Air Force medical authorities determined he should be returned to the continental United States for further evaluation.

A May 2003 report of J.E.I., M.D., notes that the appellant reported that his symptoms first started in 1996, and he was eventually diagnosed with Meniere's disease in 1997.  The appellant reported that his worst spells began in 2002, and that he had experienced severe spells since, having at least one severe spell every week.  The appellant further reported having three to four drop attacks where he suddenly and completely lost his balance, and fell to the ground.  The appellant also complained of decreased left ear hearing, as well as left ear fullness and buzzing.  The appellant indicated he was interested in aggressive treatment, as he was concerned he would lose his job as an aircraft mechanic.  Dr. I diagnosed left-sided Meniere's disease, and noted that the aggressive treatment options available to the appellant included gentamycin injections, surgical labyrinthectomy, or a surgical vestibular neurectomy.

A May 2003 audiometric study revealed that the appellant had a moderately severe left ear sensorineural hearing loss.  Dr. I's June 2003 report notes that the appellant had intractable vertigo from left ear Meniere's disease.  Intraoperatively, he showed a normal middle ear space.  Gentamycin (0.45 cc) was perfused through the left tympanic membrane without complication.  One week later, physical examination revealed a small anterior perforation at the myringotomy site, and 0.5 cc of gentamycin was perfused through that small perforation.  A hearing test conducted on June 25, 2003 revealed a moderate severe sensorineural hearing loss.  
A July 2003 outpatient study done by the 193rd Medical Squadron noted a history of left ear Meniere's disease since 1997 with episodic dizziness.  A July 2003 hearing test notes the left ear hearing loss as a moderate sloping to profound severe sensorineural hearing loss.  In February 2004, Dr. I noted that the appellant believed that his hearing was worse following the treatment, and that his tinnitus was the same.  The appellant was pleased that he had not had episodes of vertigo.  Service treatment records dated in February 2004 note that the appellant's left ear hearing loss and tinnitus continued, but his dizziness and vertigo were gone.

As already noted, the appellant does not claim that his Meniere's disease occurred during any period of active service, active duty for training, or inactive duty for training.  Rather, he claims entitlement to service connection because his left ear hearing loss and tinnitus worsened following gentamycin injections that were received while on active duty. 

A January 2005 VA hearing examination report notes the appellant's reported history.  The examiner diagnosed normal hearing in the right ear and a severe left ear sensorineural hearing loss.  Noting the appellant's experience while deployed to Southwest Asia, the VA examiner opined the appellant's Meniere's disease with resultant hearing loss and tinnitus is related to service.  This opinion, however, did not address the whether the current state of the appellant's left ear hearing loss and the tinnitus could be associated to the appellant's military service without considering the impact of the Meniere's disease on a preexisting left ear hearing loss and tinnitus, all of which clearly predated the period of active service in question.  Moreover, the examiner's opinion in 2005 did not address the impact, if any, that the gentamycin injections had on the nature and extent of the appellant's current left ear hearing loss and tinnitus. 

In light of the factors jut noted, the Board sought a specialist opinion from the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901 (2010).  VHA assigned the Board's request to J.R.F., M.D., a specialist in otolaryngology.  Dr. F's March 2011 report notes that he reviewed the evidence set forth earlier, as well as the claims file.  Based on his review, Dr. F opined that it was at least as likely as not that the appellant's preexisting left ear hearing loss did in fact increase in severity during his period of active service 2003.  The bases for his opinion were the audiometric data.  Dr. F opined further, that while the appellant's preexisting left ear hearing loss was related to the nonservice-connected Meniere's disease, it was also at least as likely as not that the gentamycin injections worsened or aggravated the left ear hearing loss.  Dr. F noted that the audiometric data supported the appellant's adamant lay assertions that his left ear auditory levels worsened significantly after the gentamycin injections.  The chart below reflects the threshold shift, when compared to a May 2002 audiometric report, the appellant's unit informed him of in December 2002.

Left Ear
500
1000
2000
3000
4000
6000
Dec 2002
60
55
50
30
40
65
May 2002
15
15
40
40
45
65

Dr. I's records reflect that one week after the initial injection in June 2003, the audiometric data were as follows:

Left Ear 
500
1000
2000
3000
4000
6000
Jun 2003
65
65
70
N/A
65
65

The raw chart does not contain a value for 3000 Hertz (Hz).

A hearing test by the appellant's unit revealed the following:

Left Ear
500
1000
2000
3000
4000
6000
Oct 2003
55
60
70
75
75
NR
Jan 2003
55
60
55
45
50
85
Threshold Shift


15
30
25


The Board finds the evidence of record supports Dr. F's opinion that the appellant's existing left ear hearing loss was worsened by the injections.  Hence, the appellant is entitled to service connection on the basis of aggravation of a preexisting disorder.  38 C.F.R. §§ 3.102, 3.303, 3.306(a). 

As to the question of entitlement to service connection for tinnitus the Board finds that the preponderance of the evidence is against the claim.  Service treatment records reflect that the appellant reported ringing in the ears as early as May 2001, and an examiner noted the appellant's report of ringing in the ears in September 2001.  Although the appellant asserts that the severity of his tinnitus increased after receiving the injections, his competent lay statement does not place the evidence at least in equipoise.  Dr. F noted that his review of the claims file did not provide a basis for him to determine that the appellant's tinnitus worsened as a result of the gentamycin perfusions in 2003.  As a result, Dr. F opined it was not at least as likely as not that the injections caused the appellant's tinnitus to worsen.  Further, in February 2004, a couple of months after starting the injections, the appellant reported his left ear hearing loss was worse, but his tinnitus was the same.  Hence, the Board assigns greater weight to Dr. F's opinion than the appellant's.

The Board acknowledges that there is no clinical or diagnostic test that can confirm or eliminate tinnitus.  Consequently, medical professionals diagnose the disorder primarily on the basis of the subjective reports of the patient.  Notwithstanding this factor, however, for VA disability purposes tinnitus is essentially a static disorder.  Specifically, regardless of how severe a claimant may deem his tinnitus, only one schedular 10 percent rating is available for the disorder, regardless of whether tinnitus manifests in one ear or bilaterally.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  In light of this fact, and state of the evidence as set forth earlier, the Board finds no factual basis on which to find the injections caused the appellant's preexisting tinnitus to worsen in severity.  Hence, the Board is constrained to find the preponderance of the evidence is against entitlement to service connection for tinnitus on the basis of aggravation.  38 C.F.R. §§ 3.303, 3.306(a).  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the appellant's tinnitus claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).

ORDER

Entitlement to service connection for aggravation of an preexisting left ear hearing loss is granted.

Entitlement to service connection for aggravation of preexisting tinnitus is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


